Citation Nr: 1504809	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  14-12 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cause of the Veteran's death.

2.  Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Gerald A. Kiehl, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and daughter

ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to June 1945.  He died in May 2010.  The appellant is his surviving spouse.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The case was certified to the Board by the Columbia, South Carolina RO.

In September 2014, the appellant attended a Video Conference hearing before the undersigned.  A hearing transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an unappealed September 2010 rating decision VA denied entitlement to service connection for cause of the Veteran's death.

2.  The evidence received since the September 2010 rating decision relates to an unestablished fact necessary to substantiate the claim.

3.  The Veteran died in May 2010 due to metastatic non-small cell lung carcinoma.

4.  At the time of the Veteran's death, service connection was in effect for anxiety reaction/post-traumatic stress disorder, evaluated as 30 percent disabling.

5.  Lung cancer was not diagnosed in service or for many years after, and the preponderance of the evidence is against finding that the Veteran's lung cancer was related to service, to include any inservice exposure to asbestos.

6.  The Veteran did not die as a result of a service-connected disability, nor did a service-connected disability cause or contribute substantially or materially to his death.


CONCLUSIONS OF LAW

1.  The September 2010 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160, 20.200, 20.1103 (2014).

2.  New and material evidence has been received since the September 2010 rating decision to reopen the claim of entitlement to service connection for cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  A disability incurred during or aggravated by active duty service did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In the case at hand, the requirements of 38 U.S.C.A. § 5103A have been met.  There is no issue as to whether the appellant was provided the appropriate application form, or the completeness of her application.  VA notified the appellant in December 2012 of the information and evidence needed to substantiate and complete her claim, to include notice of what part of that evidence was to be provided by her, and what part VA would attempt to obtain. 

VA has also fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate her claim, and, as warranted by law, obtaining a VA opinion.  As to the issue currently before the Board, there is no evidence that additional records have yet to be requested, or that additional opinions are in order.

Petition to Reopen

The appellant was denied entitlement to service connection for cause of the Veteran's death in a September 2010 rating decision.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Since she did not perfect a timely appeal to that decision the September 2010 decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.201, 20.302.  The Board must now determine whether new and material evidence has been received to reopen the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

At the time of the final September 2010 rating decision, the evidence of record did not demonstrate the Veteran's death was related to a service-connected disability.  Since the appellant's claim to reopen was presented in January 2012, the appellant has submitted an April 2012 statement from the Veteran's private physician relating his death to service.

The newly received evidence constitutes new and material evidence sufficient to reopen the claim because it was not previously of record and it demonstrates a previously unestablished fact that raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  

Having received new and material evidence, the Board is reopening the previously denied claim of entitlement for service connection for cause of the Veteran's death.

Service Connection for the Cause of the Veteran's Death

The appellant claims entitlement to service connection for the cause of the Veteran's death.  In pertinent part, it is contended that the Veteran's in-service exposure to asbestos caused or contributed substantially to the lung cancer which ultimately led to his death.  The appellant does not contend that the Veteran's service-connected psychiatric disorder was a contributing factor to his cancer.  See September 2014 hearing. 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death; but, rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312.  

There are primary causes of death which, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have had a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ, and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

A review of the record discloses that the Veteran died in May 2010.  According to the Certificate of Death, the immediate cause of the Veteran's death was metastatic non-small cell lung carcinoma.  At the time of the Veteran's death, service connection was in effect for anxiety reaction/post-traumatic stress disorder, evaluated as 30 percent disabling.

The Veteran's service treatment records are completely negative for any findings or diagnoses of a lung disease.  

At a March 2003 examination performed by Tuan Nguyenduy, M.D., the Veteran's lungs were noted as unremarkable.  The Veteran was first diagnosed with lung cancer in April 2009.

Private treatment records show that in August 2009, the Veteran reported smoking a pack of cigarettes a day for 45 years.  At that time he continued to dip tobacco.  

In May 2012, the appellant submitted a statement from the Veteran's private physician opining that exposure to asbestos and petroleum based oil smoke while in service contributed to the Veteran's death. 

The Veteran's claims file was submitted to a VA physician in May 2013.  After reviewing the Veteran's claims file as well as his VA medical records, the examiner concluded it was not likely that the Veteran's exposure to asbestos in service later caused his development of lung cancer.  In reaching this conclusion, the examiner noted the Veteran's history of smoking cigarettes as well as his minimal exposure to asbestos in service.  The examiner noted that while asbestos may have increased the Veteran's risk of lung cancer, the main cause was likely smoking.  The examiner also noted that cigarette smoking is the most significant risk factor for developing lung cancer, though asbestos is also a risk factor.

After reviewing all of the evidence of record the Board assigns low probative weight to the May 2012 opinion from the Veteran's private physician.  In this regard, the private medical opinion provides no rationale for its conclusion.  It is also significant that the private opinion fails to address the Veteran's history of smoking.

The Board assigns a higher probative weight to the May 2013 VA medical opinion because it is based on a review of all of the evidence of record, it provides a rationale for the opinion, and it contains sound reasoning.  See Prejean v. West, 13 Vet. App. 444, 448 (2000).  

While the Board acknowledges the appellant's statement as to the cause of the Veteran's death being attributed to his asbestos exposure, as a layperson, she is not competent to provide an opinion as to a complex medical matter, such as the cause of death.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As such the Board assigns a low probative value to her contentions.

Under these circumstances, entitlement to service connection for the cause of the Veteran's death must be denied because the preponderance of the most probative evidence is against the conclusion that service caused the lung cancer that was responsible for the Veteran's demise.

In making this decision the Board considered the possibility that the Veteran may have smoked while on active duty.  The law, however, precludes granting service connection for disease or disability resulting from the use of tobacco products for all claims filed after June 9, 1998, as is the case here.  See 38 U.S.C.A. § 1103(a) (West 2014); 38 C.F.R. 
§ 3.300 (2014).

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for the Veteran's death.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim is denied.  See 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for cause of the Veteran's death.


Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


